Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Status of the Claims
Claims 1-30 are currently pending.  Claims 1-3, 9, and 13 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 4-8, 10-12, and 14-30 are withdrawn from consideration.  

Election/Restrictions
Applicants' election of Group I (claims 1-13) in the reply filed on Jan. 28, 2022 is acknowledged.  Applicant has elected Group I without traverse.  Claims 14-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
In the reply, applicants elected the following species: 
Compound of formula (I): 

    PNG
    media_image1.png
    194
    458
    media_image1.png
    Greyscale

Type of bacteria: gram negative, antibiotic resistant
Enzymes: glycosyltransferase, deacylase and acyltransferase (SEQ ID NOs:5, 6, and 7, respectively)

The initial search of the prior art indicates that applicants' elected species (i.e., the specific chemical structure identified above—the elected compound of formula (I)) appears to be free of the prior art.  Thus, examination has been extended to a single additional species per MPEP § 803.02.  The species to which the search has been extended is that in which instant R1 is N-acetyl-glucosaminyl; instant R2 is H; Ra and Rb of instant R3 are both CH3; and instant R4 is H.  
Claims 4-8 and 10-12 are claims that either do not read on applicants' elected species, do not read on the species to which the search has been extended, or both.  Thus, these claims are withdrawn as being drawn to non-elected species.  

Information Disclosure Statement
The references cited on the information disclosure statement(s) were considered and have been made of record to the extent that each was provided.  

Specification (Abstract)
The abstract of the disclosure is objected to because the abstract is not adequately descriptive.  The current abstract is too general and does not provide any description of the compounds that form the basis of the disclosure.  37 CFR 1.72(b) states that: "…The purpose of the abstract is to enable the United States Patent and Trademark Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure."  A new abstract (150 words or less) is required that is sufficiently detailed as to provide general information about the precise nature of the invention to 

Claim Objections
Claim 2 is objected to because of the following informalities: the claim recites, "wherein m is as defined above in claim 1".  However, since the definition for 'm' in claim 1 is not extensive, claim 2 should be amended to define 'm' in claim 2 so that the claim is self-contained and does not require the reader to refer to claim 1.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1-3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MALABARBA (Malabarba, A., et al. J. Antibiot. (1990), 9; 1107-1121).
Malabarba discloses teicoplanin derivatives (title; abstract).  Malabarba teaches teicoplanin derivatives that read on those encompassed by the instant claims.  For example, the derivatives disclosed by Malabarba in Fig. 1 read on instant claims 1-3 when Z (corresponding to instant R1) is N-acetyl-glucosaminyl; X (corresponding to instant R2) is N-acyl-glucosaminyl (where acyl = alkyl or alkenyl as defined in Fig. 1 of Malabarba); a and Rb) are H or alkyl; and Y (corresponding to instant R4) is mannosyl.  

Claims 1-3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BERNAREGGI (Bernareggi, A., et al. Antimicrob. Agents Chemother. (1992), 36(11); 1744-1749).
Bernareggi discloses teicoplanin compounds A2-1 through A2-5 (title; abstract).  Bernareggi teaches teicoplanins that read on the compounds encompassed by the instant claims.  For example, the derivatives disclosed by Bernareggi in Fig. 1 read on instant claims 1-3 when instant R1 is N-acetyl-glucosaminyl; R (corresponding to instant R2) is N-acyl-glucosaminyl (where acyl = alkyl or alkenyl as defined in Fig. 1 of Bernareggi); instant R3 (instant Ra and Rb) are H (note that the charge of the N at this position taught by Bernareggi is a function of pH, and Bernareggi teaches a pH of 7-7.4 (p. 1744, 2nd col.; p. 1745, 2nd col.; p. 1746, 1st col.)); and instant R4 is mannosyl.  

Claims 1-3, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MALABARBA II (EP 0276740; Pub. Mar. 8, 1988).
Malabarba II discloses teicoplanin compounds where the N at position 15 (corresponding to instant R3 is mono- or di-alkylated (title; abstract).  Malabarba II teaches teicoplanins that read on the compounds encompassed by the instant claims.  For example, Malabarba II discloses teicoplanins that read on instant claims 1-3 when B (corresponding to instant R1) is H or N-acetyl-glucosaminyl; A (corresponding to instant R2) is H or N-acyl-glucosaminyl (where acyl = C10-C11 alkyl as defined by Malabarba II (p. 1 and R2 (corresponding to instant R3 (instant Ra and Rb) are H or C1-C12 alkyl); and M (corresponding to instant R4) is H (pgs. 2-4, 6; Table I).  
Malabarba II exemplifies a compound where B (corresponding to instant R1) is N-acetyl-glucosaminyl; A (corresponding to instant R2) is H; R1 and R2 (corresponding to Ra and Rb of instant R3) are both CH3; and M (corresponding to instant R4) is H (Table I; compound 8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1-3, 9, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over MALABARBA II (EP 0276740; Pub. Mar. 8, 1988).  
This rejection is made in the interest of compact prosecution to the extent that Malabarba II teaches compounds that are obvious variants of the species searched in this case.  
Malabarba II discloses teicoplanin compounds where the N at position 15 (corresponding to instant R3 is mono- or di-alkylated (title; abstract).  Malabarba II teaches teicoplanins that read on the compounds encompassed by the instant claims.  For example, Malabarba II discloses teicoplanins where B (corresponding to instant R1) is H or N-acetyl-glucosaminyl; A (corresponding to instant R2) is H or N-acyl-glucosaminyl (where acyl = C10-C11 alkyl as defined by Malabarba II (p. 3, lines 35-40); R1 and R2 (corresponding to instant R3 (instant Ra and Rb) are H or C1-C12 alkyl); and M (corresponding to instant R4) is H (pgs. 2-4, 6; Table I).  


Conclusion
Claims 1-3. 9, and 13 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658